DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
Response to Amendment
Claims 1-14 and 16-20 are pending in the Amendment filed 06/06/2022, and claim 14 remains withdrawn.
The rejection of claim 17 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to claim 17. 
The prior art rejections of record of claims 1-13 and 16-20 are maintained, but have been modified to meet new claim limitations of claim 1, as set forth below. 
Response to Arguments
Applicant's arguments, see “Remarks” filed 06/06/2022, have been fully considered but they are not persuasive. 
Applicant argues as to amended claim 1, regarding the reference to Kato:
“Applicant submits that Kato fails to disclose or suggest at least the feature of "performing, after the film forming process, a first cleaning process by supplying a first cleaning gas having an etching selection ratio of the second film to the first film that is greater than 1 from the source gas nozzle into the processing container so as to etch and remove the second film deposited in the source gas nozzle such that the deposited first film remains in the processing container" of amended Claim 1.
“Regarding "performing, after the film forming process, a first cleaning process", it was asserted in the Office Action that Step 12 of Kato corresponds to "performing, after the film forming process, a first cleaning process ..." of Claim 1. However, Applicant respectfully disagrees.
“In paragraphs [0070]-[0078], Kato merely discloses that the films deposited in the supply nozzle (nozzle 233a) and the chamber (processing tube 203) are cleaned by using one cleaning gas (CIF3). Further, in paragraph [0088], Kato discloses that in the case where the cleaning of the inner wall of the first nozzle 233a is first performed, CIF3 gas that passes through the first nozzle 233a is supplied to the inside of the process tube 203, and the CIF3 gas reacts with a silicon nitride film accumulated in the inside (inner wall, etc.) of the process tube 203, so that the silicon nitride film accumulated in the inside of the process tube 203 can be removed. As such, Kato does not teach or suggest performing a cleaning process to etch and remove the film deposited in the supply nozzle (nozzle 233a) such that the film deposited inside the process tube 203 remains. Therefore, Applicant submits that Kato fails to disclose or suggest at least the feature of "performing, after the film forming process, a first cleaning process by supplying a first cleaning gas having an etching selection ratio of the second film to the first film that is greater than I from the source gas nozzle into the processing container so as to etch and remove the second film deposited in the source gas nozzle such that the deposited first film remains in the processing container" of amended Claim 1.” [“Remarks”, pg. 10-11].
In response, this argument is not persuasive because, although a portion of the accumulated film in the tube may be removed during the step of cleaning of the inner wall of the first nozzle 233a (e.g., the first cleaning step) [para. 0088], Kato provides no teaching that the film in the tube would be completely removed by the nozzle cleaning step. Kato performs the tube cleaning step regardless of whether the nozzle cleaning step is performed first or second [para. 0088], thus there is no reasonable expectation that the nozzle cleaning step would completely remove the film in the tube. From paragraph 0088, one of ordinary skill in the art would conclude that at least a portion of the accumulated film is expected to remain in the tube after the nozzle cleaning step, and further that the film is only completely removed upon cleaning of the inside of the process tube. Indeed, Kato teaches that performing the nozzle cleaning step first provides an advantage in improving throughput in the tube cleaning step—from which one can only conclude that at least a portion of the film must remain in the tube in order to be removed by the tube cleaning step. 
Thus, Kato teaches that at least a portion of the accumulated/deposited film in the tube is expected to remain after the nozzle cleaning process, which meets the amended limitations of “etch and remove the second film deposited in the source gas nozzle such that the deposited first film remains in the processing container”, and “performing, after the first cleaning process is terminated, in a state in which the deposited first film remains in the processing container”. 
The Examiner notes that instant specification at para. 0035 offers more limiting language as to removing the second film deposited in the gas nozzle “without substantially etching” the first film in the processing chamber, but that the claim as written requires only that a portion of the first film remain in the processing chamber, under a broadest reasonable interpretation. 
Applicant argues as to amended claim 1, regarding the combination of Kato and Okabe:
“Okabe merely discloses that the depositing the film on the substrate, the pre-cleaning step, and the cleaning the interior surfaces are performed in this order. Further, the pre-cleaning step of Okabe is performed for oxidizing or nitriding the oxide, nitride, or oxynitride accumulated on the interior surfaces of the reaction chamber to prepare the subsequent cleaning process of removing the film accumulated on the interior surface of the reaction chamber. That is, the pre-cleaning process of Okabe is performed before the cleaning step, not after the cleaning process. Further, as described above, the pre-cleaning process of Okabe is performed for preparing the subsequent cleaning process for removing the film accumulated on the interior surface of the reaction chamber.
“On the other hand, Kato merely discloses that, after the cleaning process, the films deposited in both the supply nozzle and the chamber are cleaned by using the cleaning gas, and does not disclose or suggest that the deposited film remains in the processing container after the cleaning process is terminated.
“Therefore, Applicant submits that one of ordinary skill in the art would not have combined the cleaning step of Kato, which does not disclose or suggest that the deposited film remains in the processing container after the cleaning process is terminated, with the pre-cleaning step of Okabe, which is for preparing removal of the film accumulated on the interior surface of the reaction chamber, to arrive at the claimed features of "performing, after the first cleaning process is terminated, in a state in which the deposited first film remains in the processing container, a surface control process of supplying an additional gas into the processing container in a state in which the supply of the first cleaning gas is terminate" of amended Claim 1 with a reasonable expectation of success.” [“Remarks”, pg. 12-13]. 
In response, this argument is not persuasive. See discussion above regarding the nozzle cleaning step and the expectation that at least a portion of the deposited film will remain the tube thereafter. Kato is directed to two cleaning steps: a first cleaning step of cleaning the nozzle [para. 0070-71, 0088] and a second cleaning step of cleaning the process tube (i.e., chamber) [para. 0088]. Okabe teaches that a pre-cleaning step may be performed before a chamber cleaning step [Abstract, claim 1] in order to prepare the chamber for a chamber cleaning step [para. 0023]. 
Okabe is silent towards cleaning a nozzle or removing a silicon film [Abstract, para. 0020], while Kato teaches an effective nozzle cleaning step to remove silicon films [para. 0070-71, 0088]. Therefore, one of ordinary skill in the art would have a reasonable expectation of success to first perform the nozzle cleaning step (i.e., first cleaning step), of Kato,  with the expected result of cleaning the nozzle, and then perform pre-cleaning a deposition process chamber before a chamber cleaning, of Okabe, with the expected result of preparing the chamber for the chamber/tube cleaning step of Kato (i.e., second cleaning step).
For the foregoing reasons, the prior art rejections of record are maintained, but have been modified to meet new claim limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20100167541 A1), in view of Okabe et al. (US 20140345644 A1).
1.    Kato discloses a method of cleaning a film forming apparatus conducted after a film forming process by supplying a source gas (nozzle 233a) and a reaction gas (nozzle 233b) [para. 0033] reactive with the source gas to produce a reaction product into a processing container to form a film of the reaction product on a substrate [Abstract], the method comprising:
performing the film forming process of depositing a first film in the processing container [para. 0044] and a second film in a source gas nozzle 232a supplying the source gas into the processing container, the first film (silicon film) and the second film (silicon nitride) being different from each other [para. 0089-90];
performing, after the film forming process [para. 0091-95; Fig. 3, Step 1], a first cleaning process by supplying a first cleaning gas having an etching selection ratio of the second film to the first film that is greater than 1 from the source gas nozzle into the processing container so as to etch and remove the second film deposited in the source gas nozzle [para. 0070-71, “ClF3 gas”; Fig. 4, Step 12]; and
performing, after the first cleaning process is terminated, a surface control process of supplying an additional gas supplied into the processing container in a state in which the supply of the first cleaning gas is terminated,
wherein in the surface control process, if the first film is an oxide film, an oxygen containing gas is elected as the additional gas, and if the first film is a nitride film, a nitrogen containing gas is selected as the additional gas.
Kato is directed to cleaning supply nozzles and chambers after deposition processes including forming films comprising silicon nitride, silicon oxide, titanium nitride, and titanium oxide [para. 0121]. Kato further teaches that the cleaning gases include at least one gas selected from the group consisting of nitrogen trifluoride (NF.sub.3) gas, fluorine ( F.sub.2) gas, hydrogen fluoride (HF) gas, chlorine ( Cl.sub.2) gas, and boron trichloride (BCl.sub.3) [para. 0123].
Kato teaches that after the first cleaning process (nozzle cleaning process, Fig. 4) is terminated, and the supply of the first cleaning as is terminated [Fig. 4, Step 13; para. 0073], the process continues to a method of cleaning the inside of the process chamber [para. 0074-78; Fig. 5]. 
Kato therefore fails to explicitly disclose:
performing, after the first cleaning process is terminated, a surface control process of supplying an additional gas supplied into the processing container in a state in which the supply of the first cleaning gas is terminated,
wherein in the surface control process, if the first film is an oxide film, an oxygen containing gas is elected as the additional gas, and if the first film is a nitride film, a nitrogen containing gas is selected as the additional gas.
However, Okabe discloses a method for cleaning reaction chamber using pre-cleaning process [Abstract, claims 1-6 and 10], comprising:
[0019] As described above, in some embodiments, provided is a method for cleaning a reaction chamber after depositing an oxide, nitride, or oxynitride film on a substrate in a reaction chamber having interior surfaces on which oxide, nitride, or oxynitride is accumulated as a result of the deposition, said oxide, nitride, or oxynitride being selected from the group consisting of silicon oxide, silicon nitride, silicon oxynitride, metal oxide, metal nitride, and metal oxynitride, wherein the method comprises: (i) oxidizing or nitriding the oxide, nitride, or oxynitride accumulated on the interior surfaces of the reaction chamber ("unwanted deposits"), by RP-excited plasma of an oxygen- or nitrogen-containing gas in the absence of halide gas as a pre-cleaning step; and then (ii) cleaning the interior surfaces of the reaction chamber, by RF-excited plasma of a halide cleaning gas. The interior surfaces of the reaction chamber to be cleaned includes surfaces of a showerhead, a susceptor, and inner walls surrounding the reaction space. 
[0020] The unwanted deposits are constituted typically or mainly by compositions composing a film formed on a substrate by a deposition step. If the film is a nitride, the unwanted deposits may further comprise oxide or oxynitride since oxidization can easily occur during the deposition step. Merely as an example, if the film is a TiN film, the unwanted deposits may be constituted by TiN, TiO, TiCxHy, TiNCxHy, TiOCxHy, CxHy (x and y are integers), etc., wherein Ti may become a metal contaminant. Merely as an example, if the film is a TiO film, the unwanted deposits may be constituted by no, TiCxHy, TiOCxHy, CxHy (x and y are integers), etc., wherein Ti may become a metal contaminant. In the above, the carbon-containing elements such as TiOCxHy, TiNCxHy, etc, interfere with cleaning with a halide cleaning gas, thereby incompletely removing the unwanted deposits on the interior surfaces of the reaction chamber. Merely as an example, by oxidizing the oxygen-carbon-containing elements, the oxygen-carbon-containing elements can be converted to an oxide by the pre-cleaning step, which oxide can be removed by a halide cleaning gas by the cleaning step as illustrated below.
[0021] Pre-cleaning step: TiOCxHy +  O.sub.2 [Wingdings font/0xE0]TiO 
[0022] Cleaning step: TiO + NF.sub.3. [Wingdings font/0xE0] TiF (dissociate) 
[0023] If the unwanted deposits are constituted by a nitride, merely as an example, by nitriding the nitrogen-carbon-containing elements, the nitrogen-carbon-containing elements can be converted to a nitride by the pre-cleaning step, which nitride can be removed by a halide cleaning gas by the cleaning step as illustrated below. 
[0024] Pre-cleaning step: TiNCxHy + N.sub.2. [Wingdings font/0xE0] TiN 
[0025] Cleaning step: TiN + NF.sub.3 [Wingdings font/0xE0] TiF (dissociate)
	1. A method for cleaning a reaction chamber after depositing an oxide, nitride, or oxynitride film on a substrate in a reaction chamber having interior surfaces on which oxide, nitride, or oxynitride is accumulated as a result of the deposition, said oxide, nitride, or oxynitride being selected from the group consisting of silicon oxide, silicon nitride, silicon oxynitride, metal oxide, metal nitride, and metal oxynitride, said method comprising: oxidizing or nitriding the oxide, nitride, or oxynitride accumulated on the interior surfaces of the reaction chamber, by RF-excited plasma of an oxygen- or nitrogen-containing gas in the absence of halide gas as a pre-cleaning step; and cleaning the interior surfaces of the reaction chamber, by RF-excited plasma of a halide cleaning gas. 
2. The method according to claim 1, wherein the oxide, nitride, or oxynitride is silicon nitride or metal nitride and is nitrided in the pre-cleaning step by RF-excited plasma of a nitrogen-containing gas without an oxygen-containing gas. 
3. The method according to claim 1, wherein the oxide, nitride, or oxynitride is selected from the group consisting of silicon oxide, silicon oxynitride, metal oxide, and metal oxynitride, and is oxidized in the pre-cleaning step by RF-excited plasma of an oxygen containing gas. 
4. The method according to claim 1, wherein the deposited film is a metal oxide, metal nitride, or metal oxynitride film. 
5. The method according to claim 4, wherein the metal is a transition metal. 
6. The method according to claim 5, wherein the transition metal is Ti.
10. The method according to claim 1, wherein the oxygen- or nitrogen-containing gas used in the pre-cleaning step is at least one gas selected from the group consisting of N.sub.2, NH.sub.3, O.sub.2, O.sub.3, CO.sub.2, and N.sub.2O.
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of cleaning a deposition process chamber using a halide cleaning gas, of Kato, to include a step of pre-cleaning a deposition process chamber before a chamber cleaning process using a halide cleaning gas, of Okabe, in order to remove carbon-containing elements that would otherwise interfere with cleaning with a halide cleaning gas and result in incompletely removing the unwanted deposits on the interior surfaces of the reaction chamber, as taught by Okabe [para. 0020].
Additionally, Okabe is silent towards cleaning a nozzle or removing a silicon film [Abstract, para. 0020], while Kato teaches an effective nozzle cleaning step to remove silicon films [para. 0070-71, 0088]. Therefore, one of ordinary skill in the art would have a reasonable expectation of success to first perform the nozzle cleaning step (i.e., first cleaning step), of Kato, with the expected result of cleaning the nozzle, and then perform pre-cleaning a deposition process chamber before a chamber cleaning, of Okabe, with the expected result of preparing the chamber for the chamber/tube cleaning step of Kato (i.e., second cleaning step).
As to amended claim 1, although a portion of the accumulated film in the tube may be removed during the step of cleaning of the inner wall of the first nozzle 233a (e.g., the first cleaning step) [para. 0088], Kato provides no teaching that the film in the tube would be completely removed by the nozzle cleaning step. That is, since Kato performs the tube cleaning step regardless of whether the nozzle cleaning step is performed first or second [para. 0088], there is no reasonable expectation that the nozzle cleaning step would completely remove the film in the tube. From paragraph 0088, one of ordinary skill in the art would conclude that at least a portion of the accumulated film is expected to remain in the tube after the nozzle cleaning step, and further that the film is only completely removed upon cleaning of the inside of the process tube. Indeed, Kato teaches that performing the nozzle cleaning step first provides an advantage in improving throughput in the tube cleaning step—from which one can only conclude that at least a portion of the film must remain in the tube in order to be removed by the tube cleaning step. 
Thus, Kato teaches that at least a portion of the accumulated/deposited film in the tube is expected to remain after the nozzle cleaning process, which meets the amended limitations of “etch and remove the second film deposited in the source gas nozzle such that the deposited first film remains in the processing container”, and “performing, after the first cleaning process is terminated, in a state in which the deposited first film remains in the processing container”. 
2.    Modified Kato discloses the method of claim 1, wherein during the film forming process, an inert gas is supplied from the source gas nozzle 233a (via supply pip 232a) when supplying the reaction gas [para. 0033, “inert gas may be simultaneously supplied to the inside of the first gas supply pipe 232a”].
3.    Modified Kato discloses the method of claim 1, wherein during the film forming process, a supply of an inert gas from the source gas nozzle is started prior to starting the supply of the source gas [para. 0049]. 
Here, Kato discloses the flow of inert gas via nozzle 233a, which is initiated simultaneously with the DCS source gas [para. 0033, 0049], can be continued through Step 4 [Fig. 3, para. 0048-58], and upon repeating steps 1-4 would already be initiated before flowing DCS/source gas for the second cycle step 1 [para. 0049]. 
4.    Modified Kato discloses the method of claim 1, wherein during the film forming process the source gas and an inert gas are simultaneously supplied from the source gas nozzle when supplying the reaction gas [para. 0033, 0049].
5.    Modified Kato discloses the method of claim 4, wherein a flow rate of the inert gas is larger than a flow rate of the source gas [para. 0051, “interrupt supply of DCS”]. 
Here, Kato does not explicitly disclose the flow ratio of inert gas in Step 1 as it is mixed with DCS gas, which is at a flow rate of 0.1 slm to 10 slm [para. 0049]. However, within the deposition cycle, Kato does disclose a step of interrupting the supply of DCS while continuing the flow of inert [para. 0051]—which meets the claim limitation of a flow rate of inert gas is larger than a flow rate of the source gas. 
6.    Modified Kato discloses the method of claim 1, wherein during the film forming process, an inert gas is constantly supplied from the source gas nozzle [Fig. 3, para. 0048-58].
7.    Modified Kato discloses the method of claim 2, wherein the inert gas is supplied from an upstream side of the source gas [para. 0049; Fig. 8]. 
8.    Modified Kato discloses the method of claim 1, wherein the first cleaning process is performed each time the film forming process is performed once [para. 0089]. 
9.    Modified Kato discloses the method of claim 1, wherein the first cleaning process is performed each time the film forming process is performed at a predetermined multiple times [para. 0089].
10.    Modified Kato discloses the method of claim 1, wherein the source gas is a silicon containing gas [para. 0122, “silicon (SI)-containing gas”; Okabe, Abstract, “silicon oxide, silicon nitride”],
the reaction gas is an oxidizing gas [para. 0122, “besides a nitrogen (N)-containing gas, gas such as an oxygen (O)-containing gas may be used as a process gas”], and
the first cleaning gas is a gas selected from a group consisting of F2, Cl2, NF, and CIF3 [para. 0070-71, “ClF3 gas”; para. 0123, “gas including at least one gas selected from the group consisting of nitrogen trifluoride (NF.sub.3) gas, fluorine (F.sub.2) gas, hydrogen fluoride (HF) gas, chlorine (Cl.sub.2) gas, and boron trichloride (BCl.sub.3) gas may be used as a cleaning gas.”].
11.    Modified Kato discloses the method of claim 10, wherein the additional gas supplied in the surface control process is a process of supplying an oxygen containing gas into the processing container [Okabe, claim 3, “oxygen containing gas”].
12.    Modified Kato discloses the method of claim 1, wherein the source gas is a silicon containing gas [para. 0122, “silicon (SI)-containing gas”; Okabe, Abstract, “silicon oxide, silicon nitride”],
the reaction gas is a nitriding gas [para. 0041, “ammonia”], and
the first cleaning gas is a gas selected from a group consisting of F2, Cl2, NF, and CIF3 [para. 0070-71, “ClF3 gas”; para. 0123, “gas including at least one gas selected from the group consisting of nitrogen trifluoride (NF.sub.3) gas, fluorine (F.sub.2) gas, hydrogen fluoride (HF) gas, chlorine (Cl.sub.2) gas, and boron trichloride (BCl.sub.3) gas may be used as a cleaning gas.”].
13.    Modified Kato discloses the method of claim 12, wherein the additional gas supplied in the surface control process is a nitrogen containing gas [Okabe, claim 2, “nitrogen-containing gas”].
16. Modified Kato discloses the method of claim 1, further comprising: 
performing, after the surface control process is terminated [Okabe, claim 1] a second cleaning process by supplying a second cleaning gas into the processing container so as to etch and remove the first film deposited in the processing container [Kato, Fig. 5, Step 21; para. 0085; Okabe, claim 1].
17. Modified Kato discloses the method of claim 16, wherein the second cleaning process includes selecting the second cleaning gas depending on a composition of the first film [Kato, para. 0083, “silicon nitride film (unnecessary silicon nitride film to be removed) accumulated in the process chamber 201 during the film-forming process is brought into reaction with ClF.sub.3 supplied in Step 21”].
18. Modified Kato discloses the method of claim 16, wherein the source gas is a silicon containing gas [para. 0122, “silicon (SI)-containing gas”; Okabe, Abstract, “silicon oxide, silicon nitride”],
the reaction gas is one selected from a group consisting of a nitriding gas and an oxidizing gas [para. 0122, “besides a nitrogen (N)-containing gas, gas such as an oxygen (O)-containing gas may be used as a process gas”],
the first cleaning gas includes a gas selected from a group consisting of F2, Cl2, NF, and CIF3 [para. 0070-71, “ClF3 gas”; para. 0123, “gas including at least one gas selected from the group consisting of nitrogen trifluoride (NF.sub.3) gas, fluorine (F.sub.2) gas, hydrogen fluoride (HF) gas, chlorine (Cl.sub.2) gas, and boron trichloride (BCl.sub.3) gas may be used as a cleaning gas.”], and
the second cleaning gas is a gas selected from a group consisting of HF, F2, H2 and NF3 [para. 0123, “gas including at least one gas selected from the group consisting of nitrogen trifluoride (NF.sub.3) gas, fluorine ( F.sub.2) gas, hydrogen fluoride (HF) gas, chlorine (Cl.sub.2) gas, and boron trichloride (BCl.sub.3) gas may be used as a cleaning gas.”; Okabe, para. 0021-25, “NF.sub.3” ].
20. Modified Kato discloses the method of claim 1, wherein a cycle including performing the film forming process, performing the first cleaning process, and performing the surface control process is repeatedly performed a plurality times [para. 0014-15, para. 0108, para. 0124].
Here, it would be obvious to include the pre-cleaning process, of Okabe, before each repeated chamber cleaning process, of Kato, in order to remove carbon-containing elements that would otherwise interfere with cleaning with a halide cleaning gas and result in incompletely removing the unwanted deposits on the interior surfaces of the reaction chamber, as taught by Okabe [para. 0020].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (US 20100167541 A1) in view of Okabe et al. (US 20140345644 A1), as applied to claims 1-13, 16-18 and 20 above, and further in view of Takahashi et al. (US20010055738 A1).
19. Modified Kato discloses the method of claim 16, wherein the source gas is a metal containing gas [para. 0122, “metal element-containing gas”; Okabe, claim 1],
the reaction gas is one selected from a group consisting of a nitriding gas and an oxidizing gas [para. 0122, “besides a nitrogen (N)-containing gas, gas such as an oxygen (O)-containing gas may be used as a process gas”], 
the first cleaning gas is a gas selected from a group consisting of F2, Cl2, NF3, and CIF3 [para. 0070-71, “ClF3 gas”; para. 0123, “gas including at least one gas selected from the group consisting of nitrogen trifluoride (NF.sub.3) gas, fluorine ( F.sub.2) gas, hydrogen fluoride (HF) gas, chlorine ( Cl.sub.2) gas, and boron trichloride (BCl.sub.3) gas may be used as a cleaning gas.”].
Kato fails to explicitly disclose:
the second cleaning gas is HCl.
However, Takahashi discloses a method of cleaning a deposition chamber [Abstract], comprising:
Under such conditions, instead of a silicone oxide film and a silicon nitride film which are conventionally used, as materials having better insulating properties and electrical characteristics such as a dielectric constant, metallic oxide films, for example, a tantalum oxide film (Ta 2O5) and a composite metallic oxide film having a larger dielectric constant than the tantalum oxide film, for example, SrTiO3 (hereinafter referred to as STO) and BaxSri-xTiO3 (hereinafter referred to as BSTO) have been studied. [para. 0005];
Simple dry cleaning requiring no long processing time is developed for flowing cleaning gas such as ClF3, HCL, C12, NF3, or F2 in the state that the treatment vessel is kept assembled and for removing an unnecessary film. [para. 0007];
However, in the case of forming composite metallic oxide films such as STO or BSTO aforementioned which have been studied recently or new metallic oxide films, there is a case that such an unnecessary film cannot be removed fully. [para. 0009];
Cleaning gas introduced from the cleaning gas introduction tube 113, for example, hydrochloric (HCl) gas and nitrogen (N2) gas as diluent gas are fed in the inner tube 103 into the reaction tube 102. [para. 0076].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the halide-based cleaning gas for removing metallic films from film deposition chambers, of modified Kato, to include the halide-based cleaning gas hydrochloric acid for removing metallic films from film deposition chambers, of Takahashi, in order to fully remove metallic films, as taught by Takahashi [para. 0076; Abstract] and because hydrochloric acid is as known alternative to the halide- cleaning gases utilized by modified Kato for the purpose of removing metallic films [Takahasi, para. 0007; Kato, para. 0122; Okabe, para. 0021-25, “NF.sub.3”].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The additionally cited references are cited to show conventional methods for cleaning deposition chambers and/or deposition gas supply nozzles and equipment [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713